DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendment filed on August 31st, 2018 has been entered.
The amendment of claim 21 and cancellation of claims 9-12, 20, 22-24, 27-29, 32-36, and 41-43 have been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data imagizer configured to generate,” “a zone identifier configured to identify,” “an abnormality definer configured to determine,” “an outputter for outputting,” and “a normality definer configured to determine” in claims 37-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8, 13-19, 21, 25-26, 30-31, and 37-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 30, and 37, the terms “normal,” “normality,” “abnormal” and “abnormality” are relative and/or subjective terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).

For the purpose of further examination, the limitations have been interpreted as “first population or sample” and “second population or sample.”

Claims 1 and 30 further recite the limitation “the datasets.” The limitation renders the claims indefinite because it is not clear whether these datasets correspond to the at least one first selected dataset, at least one second selected dataset, both the at least one first and second selected dataset, or a new/different dataset. For the purpose of further examination, the limitation has been interpreted as “the at least one first selected dataset and the at least one second selected dataset.”

Claims 1 and 30 further recite the limitations “the first dataset” and “the second dataset.” The limitations render the claim indefinite because it is not clear whether these datasets correspond to the at least one selected dataset(s) or a new/different first/second dataset(s). For the purpose of further examination, the limitations have been interpreted as “the at least one first selected dataset” and “the at least one second selected dataset.”

Claim 1 further recites the limitation “a both” in the “receiving” clause. The limitation renders the claim indefinite because it is not clear whether both the normal and abnormal population is/are received/accessed or only one of them are received/accessed. For the purpose of further examination, the limitation has been interpreted as “known normal” and “known abnormal.”

Claim 1 further recites the limitation “the performance.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a performance.”

Claim 1 further recites the limitation “the initially defined abnormality.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the determined definition of abnormality.”

Claim 1 further recites the limitation “an abnormality quantifier” in the “outputting” clause. The limitation renders the claim indefinite because it is not clear whether this quantifier corresponds to the earlier recited quantifier (recited in the preamble) or a new/different quantifier. For the purpose of further examination, the limitation has been interpreted as “the abnormality quantifier.”

Claim 1 further recites the limitation “optimal.” The “optimal” is a relative and/or subjective term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered to be “optimal” may be sub-optimal in different applications, systems, methods, etc.
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).


Claims 2-8, 13-19, 21, 25-26, 31, and 38-40 depend from claims 1, 30, and 37 and therefore inherit all of the deficiencies of claims 1, 30, and 37 discussed above. Note that the new limitation “one or more abnormalities” recited in claim 25 is rejected using the same rationale as applied to claim 1 discussed above. All of the dependent claims reciting the same indefinite limitations from the independent claims are rejected.

Claims 2-8, 13-19, 21, 25-26, 31, and 38-40 further recite the limitations “a method,” “a computer-implemented method,” and “an apparatus,” but refer to the independent claims. It is not clear whether the dependent claims are referring to a new method and/or apparatus due to the use of the word “a” and “an.” For the purpose of further examination, the dependent claims have been interpreted as referring to the method and apparatus recited in the independent claims, e.g., “The method as claimed in claim 1 …,” etc.

Claim 3 further recites the limitation “a dataset.” The limitation renders the claim indefinite because it is not clear whether this dataset is referring to the at least one first/second selected dataset, at least one third dataset, or a new/different dataset. For the purpose of further examination, the limitation has been interpreted as any one or more of the at least one first, second, or third datasets.

Claims 5-8 further recite the limitation “the sample.” The limitation renders the claims indefinite because it is not clear whether this sample corresponds to the normal or abnormal population or sample, or new/different sample. For the purpose of further examination, the limitation has been interpreted as “the normal population or sample or the abnormal population or sample.”

Claim 5 further recites the limitation “the sample or population.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the normal population or sample or the abnormal population or sample.”

Claim 5 further recites the limitation “images.” The limitation renders the claim indefinite because it is unclear whether these images correspond to the generated images recited earlier in claim 1 or new/different images. For the purpose of further examination, the limitation has been interpreted as “medical images” (or “additional images” or “second images”) to distinguish from the image recited in claim 1.

Claim 13 further recites the limitation “the measurement device.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the claim has been interpreted as “the measurement is performed using an imaging device.”

Claims 14-18 and 21 depend from claim 13 and therefore inherit all of the deficiencies of claim 13 discussed above.

Claim 15 further recites the limitation “the bone abnormality.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the abnormality.”

Claims 16-18 and 21 depend from claim 15 and therefore inherit all of the deficiencies of claim 15 discussed above.

Claims 31 and 38 are rejected using the same rationale as applied to claim 3 discussed above regarding “a dataset.”

Claim limitations “an abnormality definer configured to determine” and “a normality definer configured to determine”” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 20 lines 35-39 of the specification describes that the “the normality definer 54” and “the abnormality definer 56” are used to modify characteristics used to define normalities and abnormalities “e.g., shape, linear vector, exit path, etc”, and thus the scope of the limitations are not clear.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 13, 25-26, 30-31, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parashkev Nachev (International Patent Application Publication No. WO 2012/013920 A1), hereinafter referred to as Nachev.
Regarding Claim 1, Nachev teaches a method of building an abnormality quantifier comprising: 
generating at least one first selected dataset comprising measurements of a normal population or sample and at least one second selected dataset comprising measurements of an abnormal population or sample (Nachev pg. 2 lines 16-20: “A method and apparatus for detecting and segmenting anomalous data in an input data set such as an image is described”; Nachev Fig. 3: see target images (normal) 3090 & target images (anomaly) 3092); 
generating an image or map by imagizing the datasets (Nachev Figs. 1-2 described in pg. 14 lines 3-10: “a heterogeneous synthetic two-dimensional dataset is labelled by the γ score of each point”; Nachev pg. 3 lines 25-28: “The zeta score is a real-numbered measure; if 
identifying a normality zone within the image or map using the first dataset (Nachev Fig. 1 & pg. 2 lines 5-14: “if anomaly were to be determined by a fixed threshold of γ, either too many members of the sparse cluster will be labelled as anomalous or too few of the denser one: it is easy to see that the score is confounded by local differences in density”); 
identifying an abnormality zone within the image or map using the second dataset (Nachev Fig. 1 & pg. 2 lines 5-14 discussed above); 
determining a definition of abnormality based on a comparison of the normality zone and the abnormality zone (Nachev Fig. 1 & pg. 2 lines 5-14 discussed above); 
receiving or accessing at least one third dataset comprising measurements of a both known normal and abnormal population or sample (Nachev pg. 28 lines 22-27: “we require a ground truth or standard … Each lesion was therefore segmented by hand by a trained clinician”; Nachev pg. 29 lines 15-23: “A zeta map was created for each lesion image and a discretized version was compared against the ground truth defined by manual segmentation”); 
testing the performance of the initially defined abnormality against one or more preset performance criteria (Nachev pg. 28 lines 13-20: “Performance evaluation. So as to evaluate the quality of anomaly detection in the present embodiment, the target and reference images were also used to create a synthetic dataset of 1235 artificially lesioned brains … The point of this manoeuvre was to evaluate the algorithm’s ability to distinguish lesioned from non-lesioned signal at the same location”); and 
outputting an abnormality quantifier when optimal performance has been reached (Nachev pg. 14 lines 24-19: “By varying k, the algorithm can be optimized for datasets with different scales of variability”; Nachev pg. 16 lines 21-27: “First, we must determine whether or not the data values of each feature need to be transformed so as to optimize the anomaly Nachev Fig. 12 & pg. 30 lines 3-9: “Illustrating the performance of zeta … the performance of the algorithm is very high, with the inflexion point of the mean ROC curve occurring very close to optimal (0, 1) … The mean scores for each threshold are presented by the solid black line”); 
wherein the measurements of the normal population or sample and the measurements of the abnormal population comprise co-measurements (Nachev pg. 6 lines 9-27: “each data point within the test and standard data set is taken not in isolation but together with an arbitrarily chosen subset of the others. Thus the distance measures are calculated for subsets of features taken together, where each feature is treated as a dimension”; Nachev pg. 15 lines 13-20: “all the features of a data sample are used together, and the aim is to identify anomalous cases as a whole”).  

Regarding claim 2, Nachev teaches a method as claimed in claim 1, comprising obtaining the measurements of the normal population or sample by measuring one or more normal samples or subjects, and obtaining the measurements of the abnormal population or sample by measuring one or more abnormal samples or subjects (Nachev Abstract: “A method and apparatus for detecting and segmenting anomalous data in an input data set such as an image is described, which makes use of a normalized distance measure referred to as a zeta distance score”; Nachev pg. 3 lines 29-33: “one or more standard data points representing variation within normal, non-anomalous data”; Nachev pg. 5 lines 1-7: “the standard images are corresponding MRI images of normal brains without stroke lesions”).  

Regarding claim 3, Nachev teaches a method as claimed in claim 1, wherein imagizing the first and second datasets comprises converting geometric virtual coordinates representative of a dataset into the image or map as a cloud of points representative of normal or abnormal subjects (Nachev Figs. 1-2 & pg. 3 lines 1-28: “Each of the test and standard data points may 

Regarding claim 4, Nachev teaches a method as claimed in claim 1, including optimizing the performance by modifying the definition of abnormality (Nachev pg. 8 lines 1-7: “allows for more parameters to be altered, to allow for improved optimisation”; Nachev pg. 15 lines 1-7: “requires only one or two (where two different values of k are used) parameters to optimize for a given dataset … it adapts optimally to data of any complexity”; Nachev pg. 22 lines 17-23: “The overall effect of the adaptive thresholding algorithm described … automatically adapts to the background level of zeta distance score in the zeta map, and adjusts upward until the predetermined number of segmented pixels is met”).  

Regarding claim 5, Nachev teaches a method as claimed in claim 1, wherein measuring the sample or population comprises acquiring images using computed tomography (CT), magnetic resonance imaging (MRI) or other imaging device, and processing the images using an image processing technique (Nachev pg. 4 line 30-pg.5 line 7: “the image data is medical imagery obtained through at least one of the following: magnetic resonance (MRI), computerized tomography (CT), ultrasound, or X-rays”; Nachev pg. 5 lines 8-19: “the identifying of a test data point as anomalous is a threshold based segmentation operation … further comprises performing a clustering operation to cluster segmented test data points”; Nachev pg. 20 lines 1-10: “depending on the image features, it may be that pattern recognition of distinctive features in the test image can be performed, and then the image automatically aligned with the corresponding distinctive features in the target images. Alternative image 

Regarding claim 6, Nachev teaches a method as claimed in claim 1, wherein measuring the sample comprises processing previously acquired images using an image processing technique (Nachev pg. 28 lines 22-27 & pg. 29 lines 15-23 discussed above. The test images are compared against the pre-segmented ground truth images, and therefore the ground truth images are acquired before the test images).

Regarding claim 7, Nachev teaches a method as claimed in claim 1, wherein measuring the sample comprises analysing a biological sample using an analysis technique and/or obtaining measurements using a measurement instrument (Nachev pg. 5 lines 1-7: “the test image is an MRI image of a brain potentially containing one or more stroke lesions, and the standard images are corresponding MRI images of normal brains without stroke lesions” – the signal intensities are measured using MRI; Nachev pg. 4 line 30-pg.5 line 7, pg. 5 lines 8-19 & pg. 20 lines 1-10 discussed above).

Regarding claim 8, Nachev teaches a method as claimed in claim 1, wherein measuring the sample comprises analysing a biological sample using an analysis technique comprising an assay (The claims and the specification do not specify or define the term “assay” and therefore using the broadest reasonable interpretation, term “assay” has been interpreted as an investigative (analytic) procedure for qualitatively assessing or quantitatively measuring the presence, amount, or functional activity of a target entity, e.g., imaging assays and methods used to determine the biological activity of specific tissues. Nachev pg. 5 lines 8-19 & pg. 20 lines 1-10 discussed above; Nachev Figs. 8-10).  

claim 13, Nachev teaches a method as claimed in claim 1, wherein the measurement device is an imaging device (Nachev pg. 5 lines 1-7 discussed above).  

Regarding claim 25, Nachev teaches a method as claimed in claim 1, further comprising identifying one or more abnormalities in one or more measurements of the sample (Nachev pg. 3 lines 25-28: “The zeta score is a real-numbered measure; if desired it can be thresholded so as to generate a binary map distinguishing data points that are anomalous from those that are not. Alternatively the zeta score for each point can be used as a continuous index of the degree of anomaly”).  

Regarding claim 26, Nachev teaches a method as claimed in claim 25, further comprising applying, designing or modifying a treatment based on the one or more abnormalities (Nachev pg. 5 lines 1-7: “Knowledge of the size and extent of a stroke lesion can help a physician in deciding on diagnosis and treatment options”; Nachev pg. 12 lines 25-30: “pathological lesions in the image are segmented, and their extent mapped. This can help physicians in predicting the extent of disability that a pathological lesion may cause, and hence what treatment may be required”).  

Regarding claim 30, Nachev further teaches a computer-implemented method for identifying abnormality in one or more measures, comprising receiving or accessing at least one third dataset comprising measurements of an unknown population or sample (Nachev pg. 12 lines 6-12: “a test image …. May be an MRI image of the brain of a test subject”; Nachev Fig. 8-10; Nachev pg. 4 lines 19-29: “the test data set is a test image or volume of data comprising a plurality of test pixels or voxels as test data points”; Nachev pg. 5 lines 1-7: “the test image is an MRI image of a brain potentially containing one or more stroke lesions, and the standard 

Claim 31 is rejected using the same rationale as applied to claim 3 discussed above.

Regarding claim 37, Nachev further teaches an apparatus for identifying abnormality in one or more measurements, comprising a processor and memory (Nachev pg. 9 lines 1-8: “a data memory … a data processor arranged to calculate”; Nachev pg. 18 lines 20-28: “The input image data is temporarily stored on the computer readable medium 308, or may be stored in volatile memory, such as RAM … the CPU 302 operates under the overall control of the anomaly detection control program 3082”). Therefore, claim 37 is rejected using the same rationale as applied to claim 1 discussed above.

Claim 38 is rejected using the same rationale as applied to claim 3 discussed above. 

Regarding claim 39, Nachev teaches apparatus as claimed in claim 37, including a normality definer configured to determine a definition of normality (Nachev pg. 1 lines 21-26: “One promising approach is to take a ‘standard’ dataset known a priori to be free of anomaly and then define what is normal or anomalous by indexing the relation of the test datum to those instances of data in the standard dataset that are the most similar to it”).

Regarding claim 40, Nachev further teaches an apparatus as claimed in claim 37, including a binarizer (Nachev pg. 3 lines 25-28: “it can be thresholded so as to generate a binary map distinguishing data points that are anomalous from those that are not”; Nachev pg. 17 lines 17-23: “it may be desirable to transform the real numbers into categorical or binary values”; Nachev pg. 24 lines 1-16: “this real-numbered image can be discretized into a binary .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14-16, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parashkev Nachev (International Patent Application Publication No. WO 2012/013920 A1), in view of Zebaze et al. (U.S. PGPub No. 2012/0232375), hereinafter referred to as Nachev and Zebaze, respectively.
Regarding claim 14, Nachev teaches a method as claimed in claim 13, wherein the sample comprises brain and acquiring brain MRI images. 
However, Nachev does not appear to explicitly teach that the sample comprises bone and the measurement device is configured to output a plurality of different sets of bone parameters.  
Pertaining to the same field of endeavor, Zebaze teaches that the sample comprises bone and the measurement device is configured to output a plurality of different sets of bone parameters (Zebaze ¶0065-¶0070: “The method may include determining any one or more Zebaze ¶0263: “image processor 16 uses the characteristics retrieved during the image recognition rotations (see step 206), in this example bone, to quantify the parameters as described above”).
Nachev and Zebaze are considered to be analogous art because they are directed to medical image processing for determining normal and abnormal features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for identifying anomalous data (as taught by Nachev) to analyze bones using bone parameters (as taught by Zebaze) because the combination allows the clinicians to monitor osteoporosis (Zebaze ¶0003).

Regarding claim 15, Nachev, in view of Zebaze, teaches a method as claimed as in claim 14, wherein the bone abnormality is fracture-vulnerability (Zebaze ¶0019: “the method comprises detecting decay or abnormality in the first material (such as decay or abnormality in the structure of bone). For example, the method may include identifying fracture-vulnerable bone”).  

Regarding claim 16, Nachev, in view of Zebaze, teaches a method as claimed as claim 15, wherein the fracture-vulnerability is due to structural abnormality comprising a reduced amount of bone (Zebaze ¶0003: “bone density is the commonly used tool to predict fracture risk and evaluate the effects of treatment on bone”; Zebaze ¶0342: “The less mineralised is the bone, the less porous, and the lower is its relative density”; Zebaze Figs. 31 & 37).  

Regarding claim 18, Nachev, in view of Zebaze, teaches a method as claimed in claim 16, further comprising recategorizing a subject previously categorized by adjusting the definition of abnormality (Nachev pg. 17 lines 17-23: “it may be desirable to transform the real numbers into categorial or binary values. For example, we might wish simply to distinguish normal from abnormal cases rather than register the precise degree of anomaly. Such discretization can be done by the use of simple thresholding based on a criterion value chosen to suit the application in hand, or more sophisticated algorithms, such as adaptive thresholding, may be used” – adaptive thresholding updates the threshold based on previously iterated results, and thus categorizing using adaptive threshold re-categorizes the values based on the updated threshold).  

Regarding claim 19, Nachev teaches a method as claimed in claim 1, but does not appear to explicitly teach that the abnormality is age dependent.
Pertaining to the same field of endeavor, Zebaze teaches that the abnormality is age dependent (Zebaze Fig. 37 & ¶0466: “the age-related increase in porosity as measured using image processor 16”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for identifying anomalous data (as taught by Nachev) to analyze bone abnormality as a function of age (as taught by Zebaze) because the combination allows the clinicians to monitor age-related conditions such as osteoporosis (Zebaze ¶0003).

Regarding claim 21. Nachev, in view of Zebaze, teaches a method as claimed in claim 15, further comprising determining a type of fracture-vulnerability including distinguishing fracture-vulnerability due to reduced amount of bone from fracture-vulnerability due to bone Zebaze Figs. 31 & 37 discussed above; Zebaze ¶0288: “the smaller the minimal value of the cortical mass, the weaker the bone”; Zebaze ¶0348: “Image processor 16 is also configured to determine various fat indices. These indices reflect the extent of fat transformation of the bone marrow. The more the bone has been replaced by fat, the more bone has been lost and the greater the fragility of the bone”).  

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 17, Nachev, in view of Zebaze, teaches a method as claimed in claim 16 (refer to the 35 U.S.C. 103 rejection of claim 16 discussed above), but does not appear to explicitly teach or suggest estimating a timeframe in which a fracture may occur from an amount of bone reduction.  
Note that the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667